Citation Nr: 0400903	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
wrist disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from March 1997 to July 2000.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO rating decision which 
granted service connection and a 10 percent rating for a 
right wrist disability (residuals of a fracture through the 
radial styloid with myofascial pain syndrome).  The veteran 
appeals for a higher rating for this condition.  In January 
2003, she requested a Board hearing, but she canceled her 
request in March 2003.  


REMAND

The veteran was last afforded a VA general medical 
examination in March 2001.  The examiner noted that there 
were no medical records available for review.  As to 
diagnoses, the examiner indicated that, in his opinion, it 
was very difficulty to accept that the veteran had reflex 
sympathetic dystrophy.  He stated that he felt that way 
because the injury occurred two and one-half years earlier, 
there was no evidence of flexion contractures, there was no 
evidence of skin atrophy, the skin of her hands were equal in 
temperature, and the moisture of her right hand was equal to 
that of the left hand.  Additionally, the examiner noted that 
the neurological findings had certain inconsistencies, 
particularly in the veteran's responses to the sensitivity to 
pinprick which did not follow the anatomical pathways of the 
nerve roots.  The examiner further commented that he felt the 
veteran should have a careful neurological examination by a 
neurologist to review his opinion.  In a March 2001 VA 
neurological examination report, the examiner referred to the 
neurological review he gave for the March 2001 general 
medical examination.  

The record indicates that the veteran has received subsequent 
treatment for her right wrist disability, and she claims 
worsening of her condition.  A March 2002 VA treatment entry 
noted that she complained of chronic right hand pain.  As to 
an impression, the examiner indicated that the veteran had a 
classic presentation for reflex sympathetic dystrophy.  A 
July 2002 report from M. W. Reed, M.D., noted that the 
veteran complained of right arm pain as well as numbness in 
the right thumb and index finger.  The impression was 
probable mild reflex sympathetic dystrophy of the right upper 
extremity.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with her claim includes obtaining 
any recent treatment records and providing her with current 
VA examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated her 
during and since March 2001 for right 
wrist problems, and the RO should then 
obtain copies of the related medical 
records.  

2.  The RO should have the veteran undergo 
VA orthopedic and neurological examination 
to determine the severity of her service-
connected right wrist disability.  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms of the right wrist disability 
should be described in detail, including 
range of motion in degrees, objective 
evidence of pain on motion, and the 
presence and degree of any neurological 
symptoms associated with the right wrist 
condition.  

3.  Thereafter, the RO should review the 
claim for a higher rating for a right 
wrist disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
her representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




